—Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: Defendant appeals from judgments convicting him upon his pleas of guilty of grand larceny in the fourth degree (Penal Law § 155.30 [4]) (appeal No. 1) and criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]) (appeal No. 2). The certificates of conviction and the sentencing minutes indicate that defendant was not sentenced as a second felony offender. Thus, we reject defendant’s contention that Supreme Court erred in failing to comply with CPL 400.21, which outlines the procedure for determining whether a defendant is a second felony offender. At sentencing, defendant withdrew his motion to withdraw his guilty plea to criminal possession of a weapon in the third degree, and thus we do not consider his present contention that the court should have allowed him to withdraw that plea.
*837Defendant was sentenced to terms of imprisonment of 2 to 4 years and 21/2 to 5 years on his convictions of grand larceny in the fourth degree and criminal possession of a weapon in the third degree respectively. Because the minimum periods of imprisonment are illegal (Penal Law § 70.00 [2] [d], [e]; [3] [b]), we modify the judgments in appeals No. 1 and 2 by reducing the minimum periods of imprisonment to terms of IV3 and l2/s years respectively. (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Grand Larceny, 4th Degree.) Present — Pine, J. P., Hayes, Scudder and Lawton, JJ. [As amended by unpublished order entered May 10, 2000.]